Case 18-24070-GLT         Doc 307    Filed 02/27/20 Entered 02/27/20 16:48:51           Desc Main
                                    Document     Page 1 of 12


                        IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 IN RE:

 ONE JET, INC.,                                        Bankruptcy No. 18-24070-GLT

             Debtor.                                   Chapter 7
 ROSEMARY C. CRAWFORD, Chapter 7 Trustee,

             Movant,



 NO RESPONDENT.


  MEMORANDUM OF LAW IN SUPPORT OF MOTION TO QUASH THE TRUSTEE’S
   SUBPOENA FOR RULE 2004 EXAMINATION AND DOCUMENT PRODUCTION

                                           INTRODUCTION

          Third-Party Boustead Securities, LLC (“Boustead”), by and through its undersigned

 counsel, respectfully moves the Court for an Order quashing the Rule 2004 Subpoena for

 Examination and Document Production (“Subpoena”) that the Trustee’s Special Counsel,

 Bernstein Burkley (“Special Counsel”) served on Boustead, on February 17, 2020. For the reasons

 stated herein, namely because Boustead is a defendant in a related adversary proceeding, the Court

 should grant Boustead’s Motion and quash the Subpoena in its entirety.

                                      FACTUAL BACKGROUND

 I.       PROCEDURAL BACKGROUND OF THE UNDERLYING BANKRUPTCY CASE
          AND THE RELATED ADVERSARY PROCEEDING.

          This matter is an involuntary bankruptcy case, OneJet, Inc., Case Number 18-24070-GLT

 (the “Case”), which was commenced on October 17, 2018. (Doc. 1.)          On June 27, 2019, this

 Court was ordered to consolidate Adversary Case 19-02134 (the “Adversary Case”), with the Case.

 (See Doc. 213) (“This case [Adversary Case] is referred to the United States Bankruptcy Court for



 4828-8732-4852.2
Case 18-24070-GLT         Doc 307    Filed 02/27/20 Entered 02/27/20 16:48:51             Desc Main
                                    Document     Page 2 of 12


 the Western District of Pennsylvania for consolidation with the bankruptcy proceeding pending

 before the Honorable Gregory L. Taddonio at Bankruptcy Case No. 18-24070.”) Boustead is a

 defendant in the Adversary Case. (Doc. 1 in Adversary Case.) Although Boustead has filed a

 Motion to Dismiss the Adversary Case, the Court has not yet ruled on Boustead’s Motion and,

 therefore, Boustead remains a named defendant in the Adversary Case at this present time. (See

 Docs. 1 and 244 in Adversary Case.)

 II.      THE SPECIAL COUNSEL TO THE TRUSTEE SENDS A SUBPOENA TO
          BOUSTEAD.

          Through a letter, dated January 9, 2020, Bernstein Burkley (“Special Counsel”), acting as

 the “Special Counsel to the Trustee” in the Case, sought to have Boustead produce documents and

 potentially sit for an examination under Rule 2004 of the Federal Rules of Bankruptcy Procedure.

 (Affidavit of Andrew R. Shedlock (“Shedlock Aff.”) Ex. A.) Boustead objected to the requested

 document production and examination under Rule 2004, citing the well-recognized “pending

 proceeding” rule in the Third Circuit Court of Appeals that bars a party that is a party in an

 adversary proceeding (or other proceeding) from being subjected to a Rule 2004 examination.

 (Shedlock Aff. Ex. B.) Through an email, dated February 3, 2020, the Special Counsel refused to

 honor Boustead’s objections, which resulted in further communication between the Special

 Counsel and Boustead’s counsel about the merits of subjecting Boustead to a Rule 2004

 examination while Boustead was a defendant in the Adversary Case. (Id. Ex. D.) Ultimately, to

 resolve these issues and to present its objections to the Court, Boustead’s counsel agreed to accept

 service of the “Subpoena for a Rule 2004 Examination of a representative of Boustead Securities,

 LLC,” (“Subpoena”) on behalf of Boustead. (Id. Ex. C.)




                                                  2
 4828-8732-4852.2
Case 18-24070-GLT           Doc 307    Filed 02/27/20 Entered 02/27/20 16:48:51             Desc Main
                                      Document     Page 3 of 12


 III.     THE SAME PLAINITFFS/CREDITORS IN THE CASE SERVED DISCOVERY
          REQUESTS ON BOUSTEAD IN THE ADVERSARY CASE, WHICH THE COURT
          STAYED.

          On July 11, 2019, Plaintiffs1 served Boustead with “Discovery Requests Directed to

 Boustead Securities, LLC” in the Adversary Case. (“Discovery Requests”). (Shedlock Aff. Ex.

 E.) The Discovery Requests requested production of the following documents from Boustead:

              A copy of the contract [between OneJet, Inc. and Boustead], as well as “any
               and all correspondence between Boustead and OneJet relating to the contract”;

              Any and all documents relating to “all information which OneJet provided to
               Boustead in connection with the contract for sale of OneJet securities”;

              Any and all documents “relating to all transactions which resulted in the
               payment of a commission to Boustead arising out of the sale of OneJet
               securities”; and

              Any and all documents “relating to the date of the transaction; the purchaser of
               the securities, and the amount of commission paid to Boustead.”

 (Shedlock Aff. Ex. E.) Prior to producing any documents in response to the Discovery Requests,

 the Court in the Adversary Case stayed all discovery in the Adversary Case. (See Shedlock Aff.

 Ex. F) (emphasis added) (“It is hereby ordered, adjudged and decreed that the Motion for Stay is

 granted and all discovery in the above referenced matter is stayed until further Court

 Order”).

          The Subpoena that the Special Counsel served on Boustead contained document requests

 that are remarkably similar to the Discovery Requests served by Plaintiffs in the Adversary Case.

 The Subpoena2 requested that Boustead produce the following documents:


 1
   There are at least fifty-seven (57) Plaintiffs in the Adversary Case. At least four (4) of the
 Petitioning Creditors in the Case are also Plaintiffs in the Adversary Case. Cf. Bankruptcy Petition
 # 18-24070-GLT with Adversary No. 19-02134-GLT. Nearly every single Plaintiff in the
 Adversary Case is also a creditor or claimant in the Case. Id.
 2
   Exhibit A to the Subpoena specified that the “time period for these requests in January 1, 2015
 to the present.” (Shedlock Aff. Ex. C at 5.)

                                                    3
 4828-8732-4852.2
Case 18-24070-GLT            Doc 307    Filed 02/27/20 Entered 02/27/20 16:48:51             Desc Main
                                       Document     Page 4 of 12


              All documents within [Boustead’s] possession or control evidencing any
               payments made to [Boustead] by OneJet at any time, including but not limited
               to bank account statements, cancelled checks, wire confirmations or other
               similar documentary evidence;

              All documents within [Boustead’s] possession or control evidencing any
               monies owed to [Boustead] at any time, including, but not limited to contracts,
               agreements, invoices, statements of account, collection notices, notices of claim
               or other similar documentary evidence;

              All written contracts, agreements, letters of understanding, memoranda of
               understanding or similar documents within your possession or control setting
               forth the terms of any business arrangement between [Boustead] and OneJet at
               any time;

              All written communications between any employee, any representative or agent
               of [Boustead] including but not limited to letters, emails, memos, text messages,
               instant messages, FaceBook [sic] messages or other similar paper or electronic
               means of communication.

 (Shedlock Aff. Ex. C at 6.)

                                          LEGAL ARGUMENT

 I.       LEGAL STANDARD TO QUASH SUBPOENA FOR RULE 2004 EXAMINATION
          AND DOCUMENT PRODUCTION.

          Rule 9016 of the Federal Rules of Bankruptcy Proceeding states that “Rule 45 F.R.Civ.P.

 applies in cases under the Code.” Fed. R. Civ. P. 45(d)(3) requires the Court to “quash or modify”

 a subpoena, when the responding party makes a “timely motion” and the subpoena:

                    (i) fails to allow a reasonable time to comply;

                    (ii) requires a person to comply beyond the geographical limits specified
                    in Rule 45(c);

                    (iii) requires disclosure of privileged or other protected matter, if no
                    exception or waiver applies; or

                    (iv) subjects a person to undue burden.

 Fed. R. Civ. P. 45(d)(3). The Subpoena seeks to subject Boustead to a Rule 2004 examination.

 (Shedlock Aff. Ex. C.)

                                                     4
 4828-8732-4852.2
Case 18-24070-GLT          Doc 307     Filed 02/27/20 Entered 02/27/20 16:48:51            Desc Main
                                      Document     Page 5 of 12


          Rule 2004 provides that:

          The examination of an entity under this rule or of the debtor under [section] 343 of
          the Code may relate only to the acts, conduct, or property or to the liabilities and
          financial condition of the debtor, or to any matter which may affect the
          administration of the debtor’s estate, or to the debtor’s right to a discharge.

 In re DeWitt, 608 B.R. 794, 798 (Bankr. W.D. Pa. 2019). “[P]arties do not have an absolute right

 to Rule 2004 examinations- the granting of a Rule 2004 examination is dependent on the discretion

 of the court.” Id (citations and quotations omitted). “The rule requires a balancing of ‘the

 competing interests of the parties, weighing the relevance and necessity of the information sought

 by examination.’” Id (citations and quotations omitted).

 II.      THE “PENDING PROCEEDING RULE” MANDATES QUASHING OF THE
          SUBPOENA.

          A.        Legal Standard.

          The Court should quash the Subpoena in its entirety because the pending proceeding rule

 mandates it. “Indeed, a Rule 2004 examination is generally not available once an adversary

 proceeding or contested matter has been commended; at that point, discovery is made pursuant to

 the Federal Rules of Bankruptcy Procedure.” In re DeWitt, 608 B.R. at 797-98 (Bankr. W.D. Pa.

 2019) (citations and quotations omitted). “Some courts have found that when an adversary

 proceeding or contested matter is pending that it is improper for one of the parties to use a Rule

 2004 examination as a substitute for, on in addition to, the normal discovery provided by

 Fed.R.Civ.P. 26, et seq. In re Countrywide Home Loans, Inc., 384 B.R. 373, 392 (Bankr. W.D.

 Pa. 2008).

          The Court in In re 2435 Plainfield Ave., Inc., 223 B.R. 440, 455-57 (Bankr. D.N.J. 1998)

 discussed that “[A] Rule 2004 exam has been explained as a broad investigation into the financial

 affairs of the debtor for the purpose of discovery of assets of the estate and the exposure of



                                                   5
 4828-8732-4852.2
Case 18-24070-GLT          Doc 307     Filed 02/27/20 Entered 02/27/20 16:48:51           Desc Main
                                      Document     Page 6 of 12


 fraudulent conduct.” Id. (citations and quotations omitted). The In re 2435 Plainfield court noted

 that there were distinctions between Rule 2004 in a bankruptcy proceeding and the Federal Rules

 of Civil Procedure that apply in an adversary proceeding, stating that “Rule 2004 is broad and far-

 reaching…The discovery rules available in adversary proceedings and in contested matters are

 more restrictive in scope with respect to requirements of relevance and to protections available to

 the party required to comply.” Id.

           As stated in numerous cases both within and outside of the Third Circuit (including In re

 2435 Plainfield Ave.), the “courts will usually not allow a 2004 exam where an adversary

 proceeding is pending, because the party requesting the exam is likely seeking to avoid the

 procedural safeguards of Bankruptcy Rules 7026-7037.” In re 2435 Plainfield Ave., 223 B.R. at

 457 (Bankr. D.N.J. 1998); see also In re DeWitt, 608 B.R. 794 797-98 (Bankr. W.D. Pa. 2019)

 (“Indeed, a Rule 2004 examination is generally not available once an adversary proceeding or

 contested matter has been commenced; at that point, discovery is made pursuant to the Federal

 Rules of Bankruptcy Procedure.”); In re Se. Materials, Inc., No. 09-52606, 2010 WL 5128608, at

 *3 (Bankr. M.D.N.C. Dec. 10, 2010) (“The majority of courts prohibit Rule 2004 examinations of

 parties involved in or affected by an adversary proceeding while it is pending”); In re Enron Corp.,

 281 B.R. 836, 840 (Bankr.S.D.N.Y. 2002) (noting “the well-recognized rule that once an adversary

 proceeding or contested matter is commenced, discovery should be pursued under the Federal

 Rules of Civil Procedure and not by Rule 2004”); In re Bennett Funding Group, Inc., 203 B.R. 24,

 28 (Bankr.N.D.N.Y. 1996) (same); In re Symington, 209 B.R. 678, 685 (Bankr.D.Md. 1997)

 (same).




                                                   6
 4828-8732-4852.2
Case 18-24070-GLT           Doc 307    Filed 02/27/20 Entered 02/27/20 16:48:51          Desc Main
                                      Document     Page 7 of 12


          B.        The Court Should Quash the Subpoena Because Boustead is Currently a Party
                    to the Adversary Case.

          In this case, the Court should quash, in its entirety, the Subpoena served on Boustead, by

 the Special Counsel, because the pending proceeding rules mandates it. Here, there is no question

 that Boustead is currently a defendant in the Adversary Case. A majority of courts “have

 prohibited a Rule 2004 exam of parties involved in or affected by an adversary proceeding while

 it is pending.” In re Summit Glob. Logistics, No. 08-11566 (DHS), 2008 WL 1446722, at *2-3

 (Bankr. D. N. J. Apr. 9, 2008) (citing In re 2435 Plainfield Ave.) As recently as the end of 2019,

 this district recognized the continued viability of the pending proceeding rule, and the protection

 that it afforded to parties that are subject to ongoing litigation (such as the Adversary Case).

 “Indeed, a Rule 2004 examination is generally not available once an adversary proceeding or

 contested matter has been commended; at that point, discovery is made pursuant to the Federal

 Rules of Bankruptcy Procedure.” In re DeWitt, 608 B.R. at 797-98 (Bankr. W.D. Pa. 2019)

 (citations and quotations omitted).

          Because of the presence and application of the pending proceeding rule, the Court should

 quash the Subpoena in its entirety. Boustead remains a defendant in the Adversary Case. As a

 defendant, the pending proceeding rule provides that Boustead should not be subject to a wide-

 ranging Rule 2004 examination. Rather, Boustead is entitled to the protections and limitations of

 the discovery rules of the Federal Rules of Civil Procedure, which are not as wide ranging as a

 Rule 2004 examination and provide defenses to Boustead (such as relevancy objections and

 protective orders). Because the Special Counsel cannot dispute that Boustead remains a defendant

 in the Adversary Case, and because the pending proceeding rule explicitly protects Boustead from

 being subjected to a Rule 2004 examination while it remains a party to the Adversary Case, this

 Court should quash the Subpoena in its entirety.


                                                    7
 4828-8732-4852.2
Case 18-24070-GLT           Doc 307    Filed 02/27/20 Entered 02/27/20 16:48:51             Desc Main
                                      Document     Page 8 of 12


          C.        There Is No “Privity” Requirement for the Pending Proceeding Rule to Apply.

          The Special Counsel has argued that there must be some sort of “privity” requirement for

 the pending proceeding rule to apply. (See Shedlock Aff. Ex. D at 3) (“As the very cases you cite

 in your letter indicate, the application of the pending proceeding rule is limited to parties that are

 jointly involved in the same adversary proceeding.”) But the Special Counsel’s position is belied

 both by the facts of this case and by case law. See, e.g., In re. Drexel Burnham Lambert Group,

 Inc., 123 B.R. 702, 711 (Bankr. S.D.N.Y. 1991) (“The cases are in agreement that once an

 adversary proceeding is in progress a creditor/party does not have a right to a 2004 examination.”)

 Instead of explicitly requiring privity between parties in cases (whether adversary proceedings or

 other related litigation matters), case law even bars Rule 2004 examinations pertaining to “issues”

 involved in ongoing litigation. See In re Se. Materials, Inc., No. 09-052606, 2010 WL 5128608,

 at *3 (Bankr. M.D.N.C. Dec. 10, 2010) (“In addition to parties ‘involved in or affected by’ a

 pending adversary proceeding, this rule [the pending proceeding rule] also applies to issues

 involved in ongoing litigation. Thus, ‘where a party seeks to depose another party or witness on

 an issue which is the subject of a pending adversary proceeding, the examination cannot be

 conducted pursuant to Rule 2004, but must be conducted pursuant to the Federal Rules of Civil

 Procedure.”)

          Furthermore, even if there were some “privity” requirement, there is no dispute that nearly

 every single Plaintiff in the Adversary Case is also a creditor (or claimant) in the Case. Thus, the

 Plaintiffs’ interests in the Adversary Case are aligned with the creditors/claimants in the Case.

 While the Special Counsel is purportedly representing the bankruptcy estate itself (as opposed to

 the individual creditors/claimants), the Special Counsel seeks information and documents in the

 Case on behalf of nearly identical Plaintiffs in the Adversary Case. In short, there is no “privity”



                                                   8
 4828-8732-4852.2
Case 18-24070-GLT           Doc 307    Filed 02/27/20 Entered 02/27/20 16:48:51            Desc Main
                                      Document     Page 9 of 12


 requirement for the pending proceeding rule to apply, but even if there was, all of the Plaintiffs in

 the Adversary Case are also claimants/creditors in the case, which should satisfy any judicially-

 created “privity” requirement.

          D.        Discovery is Stayed in the Adversary Proceeding, yet the Subpoena Seeks to
                    Violate that Stay.

          What the Special Counsel seeks to do with the Subpoena is to substitute the Subpoena for

 the discovery process that is intended to protect Boustead in the Adversary Proceeding. “An

 examination under Rule 2004 of the Federal Rules of Bankruptcy Procedure is not a substitute for

 discovery under Rule 26 of the Federal Rules of Civil Procedure.” In re Plainfield Ave., Inc, 223

 B.R. at 455 (Bankr. D.N.J. 1998). Courts have explained that “[a] Rule 2004 examination is not a

 deposition; it serves a different purpose and is governed by different procedural rules.” In re

 DeWitt, 608 B.R. at 797-98. “Unlike traditional discovery, which narrowly focuses on the issues

 germane to the dispute, the scope of Rule 2004 is broad and unfettered, and has been likened to a

 ‘fishing expedition’ and ‘an inquisition.’” Id.

          In this case, the Special Counsel seeks to obtain information in the Case (by way of the

 Subpoena) that it (or Plaintiffs) cannot currently get within the Adversary Case. In the Adversary

 Case, discovery is currently stayed until the Court orders otherwise. (Shedlock Aff. Ex. F.) Thus,

 neither Plaintiffs (nor a third-party, such as the Trustee or the Special Counsel) can obtain

 discovery from Boustead until the stay is lifted. However, a cursory examination of the Subpoena

 shows that the information and documents that the Special Counsel requests from Boustead are

 remarkably similar to the discovery requests that Plaintiffs served on Boustead before the Court

 stayed discovery in the Adversary Case:




                                                   9
 4828-8732-4852.2
Case 18-24070-GLT         Doc 307     Filed 02/27/20 Entered 02/27/20 16:48:51            Desc Main
                                    Document      Page 10 of 12


  Plaintiffs’ Discovery Requests in Adversary       Special Counsel’s Document Requests
  Case                                              Under Rule 2004 Subpoena
  A copy of the contract [between                   All written contracts, agreements,
  OneJet, Inc. and Boustead], as well as            letters of understanding, memoranda of
  “any and all correspondence between               understanding or similar documents
  Boustead and OneJet relating to the               within your possession or control
  contract.” (Request for Production of             setting forth the terms of any business
  Documents No. 2)                                  arrangement between [Boustead] and
                                                    OneJet at any time.         (Document
                                                    Request No. 3)


  Any and all documents relating to “all            All written communications between
  information which OneJet provided to              any employee, any representative or
  Boustead in connection with the                   agent of [Boustead] including but not
  contract for sale of OneJet securities.”          limited to letters, emails, memos, text
  (Request for Production of Documents              messages, instant messages, FaceBook
  No. 3)                                            [sic] messages or other similar paper or
                                                    electronic means of communication.
                                                    (Document Request No. 4)


  Any and all documents “relating to all            All documents within [Boustead’s]
  transactions which resulted in the                possession or control evidencing any
  payment of a commission to Boustead               payments made to [Boustead] by
  arising out of the sale of OneJet                 OneJet at any time, including but not
  securities.” (Request for Production of           limited to bank account statements,
  Documents No. 4)                                  cancelled checks, wire confirmations
                                                    or other similar documentary evidence.
                                                    (Document Request No. 1)


  Any and all documents “relating to the            All documents within [Boustead’s]
  date of the transaction; the purchaser of         possession or control evidencing any
  the securities, and the amount of                 monies owed to [Boustead] at any time,
  commission paid to Boustead.”                     including, but not limited to contracts,
  (Request for Production of Documents              agreements, invoices, statements of
  No. 4)                                            account, collection notices, notices of
                                                    claim or other similar documentary
                                                    evidence. (Document Request No. 2)



          Courts protect parties subject a both a Rule 2004 examination and other litigation because

 Rule 2004 examinations are much broader than the Federal Rules of Civil Procedure. And, in this


                                                 10
 4828-8732-4852.2
Case 18-24070-GLT         Doc 307     Filed 02/27/20 Entered 02/27/20 16:48:51             Desc Main
                                    Document      Page 11 of 12


 case, the Special Counsel is seeking essentially the same information and documents that this Court

 already said that Plaintiffs could not obtain in the Adversary Case. To allow the Special Counsel

 to obtain documents and information from Boustead that this Court has already said Plaintiffs

 could not obtain would violate the stay and defeat the Court’s previous disposition of this same

 issue. The Court, therefore, should quash the Subpoena in its entirety.

 III.     THE SUBPOENA VIOLATES THE 100 MILE RULE.

          Finally, Rule 2004(e) of the Federal Rules of Bankruptcy states that “an entity other than

 a debtor shall not be required to attend as a witness unless lawful mileage and witness fee for one

 day’s attendance shall first be tendered.” Likewise, Rule 45(c)(1)3 of the Federal Rules of Civil

 Procedure states that “[a] subpoena may command a person to attend a trial, hearing or deposition

 only as follows: (A) within 100 miles of where the person resides, is employed, or regularly

 transacts business in person.”

          Boustead is a California limited liability company with a registered agent address and

 principal place of business in Irvine, California. Irvine, California is well outside the 100-mile

 limitation imposed by both Rule 2004 of the Federal Rules of Bankruptcy Procedure and by Rule

 45(c)(1) of the Federal Rules of Civil Procedure, and the Special Counsel did not tender any

 mileage fees. Even if the Court overlooks the violation of the pending proceeding rule (and it

 should not), the Subpoena clearly violates the 100-mile radius rule, and that is sufficient as

 independent ground to quash the Subpoena in its entirety.

                                               CONCLUSION

          For the reasons stated herein, the Court should quash the Subpoena in its entirety.



 3
  The “Notes of Advisory Committee on Rules-1983” state that “although Rule 7004(d) authorizes
 nationwide service of process, Rule 45 F.R.Civ.P. limits the subpoena power to the judicial district
 and places outside the district which are within 100 miles of the place of trial or hearing.”

                                                  11
 4828-8732-4852.2
Case 18-24070-GLT      Doc 307     Filed 02/27/20 Entered 02/27/20 16:48:51        Desc Main
                                 Document      Page 12 of 12




                                        KUTAK ROCK, LLP


  Dated: February 27, 2020              By: /s/ Andrew R. Shedlock

                                              Christopher P. Parrington, Pro Hac Vice
                                              Andrew R. Shedlock, Pro Hac Vice
                                              60 South Sixth Street, Suite 3400
                                              Minneapolis, MN 55402
                                              (612) 334-5000
                                              Christopher.Parrington@kutakrock.com
                                              Andrew.Shedlock@kutakrock.com

                                              ***and***

                                        By: /s/ Jason L Ott

                                             Jason L. Ott (PA. Bar No. 307212)
                                             Jackson Kelly, PLLC
                                             501 Grant Street, Suite 1010
                                             Pittsburgh, PA 15219
                                             Phone: 412-434-7617
                                             Jason.Ott@jacksonkelly.com


                                        Attorneys for Third-Party Boustead Securities, LLC




                                             12
 4828-8732-4852.2
